Gilbert, J.
Kittie Chapman filed a petition against Seab Chapman, praying for temporary and permanent alimony. On August 8, 1925, the court passed an order requiring the defendant to pay twenty dollars per month as temporary alimony and on September 1, 1925, the sum of $50 attorney’s fees. A fi. fa. in the sum of ninety dollars was issued against the defendant by the clerk of the superior court, on October 3, 1925; whereupon the defendant filed a petition to vacate and set aside the order allowing alimony and attorney’s fees. A rule nisi was issued and served. After hearing evidence the court passed an order vacating the order previously passed, and denied temporary alimony and attorney’s fees. The refusal to grant alimony, as stated in the judgment, was based upon the finding by the judge “that both parties had,been previously married without obtaining a divorce by either one of them, and their respective spouses being in life at the date of their marriage, therefore making invalid the said marriage between them.” The plaintiff excepted to the judgment refusing alimony and attorney’s fees. Held:
1. Temporary alimony and attorney’s fees are awarded to afford the wife the means of contesting all of the issues between herself and her husband. Lee v. Lee, 154 Ga. 820 (115 S. E. 493), and authorities cited; Powers v. Powers, 158 Ga. 251 (123 S. E. 220).
2. One of the issues between the parties in this case is whether the marriage between them was valid or not. The court erred in refusing reasonable temporary alimony and attorney’s fees in order to enable the wife to contest this issue to its finality. Compare Webb v. Webb, 150 Ga. 671 (104 S. E. 637).

Judgment reversed.


. All the Justices concur.